DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II drawn to claims 8-15 in the reply filed on 6/13/22 is acknowledged.

Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/13/22.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hub portion further comprising helical fiber reinforcement must be shown or the features canceled from claim 13.  No new matter should be entered.

The drawings are objected to because in Figure 1, through hole 10 should not show cross-hatching as the through hole is an opening.  Rather, cross-hatching should be added to flange portion 8 and O-ring 14 to define those structural elements.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 72, line 2 – replace “join” with --joint--.
Paragraph 75, line 4 – replace “comprising” with --compromising--.
Paragraph 86, lines 2 and 4 – delete “430” as this element is not shown in the drawings.
Correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities:  add a period to the end of the sentence of the claim.
Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites “wherein the hub portion further comprises longitudinal or helical fiber reinforcement”.  However, claim 1, from which claim 13 depends, already recites that the hub portion has longitudinally-oriented fiber reinforcement running continuously from the hub portion to the flange portion.  Therefore, it is not clear if the longitudinal fiber reinforcement being recited in claim 13 is additional longitudinal fiber reinforcement or the same longitudinal fiber reinforcement previously recited.  Examiner is interpreting that the longitudinal fiber reinforcement is the same fiber already previously recited.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moram et al U.S. Patent Application Publication No. 2013/0266431.

With regard to claim 8, Moram et al disclose a composite connector for a fluid transfer conduit comprising:
a hub portion (at 71) comprising a tube (paragraph 96, line 3 where 71 after being formed is 91) which extends substantially parallel to a central axis (central axis below 71); and
a flange portion (at 72) which extends from the hub portion at an angle (see Figure 14) to the central axis;
wherein the hub portion comprises continuous circumferentially-oriented fiber reinforcement (paragraph 86, lines 1-4); and
wherein the connector comprises longitudinally-oriented fiber reinforcement (paragraph 85, lines 1-6) which runs continuously from the hub portion into the flange portion.

With regard to claim 9, Moram et al disclose wherein there is little or no circumferentially oriented fiber reinforcement present in the flange portion (paragraph 86, lines 3-4).

With regard to claim 13, Moram et al disclose wherein the hub portion (at 71) further comprises longitudinal fiber reinforcement (paragraph 85, lines 1-6, where the longitudinal fiber reinforcement is in zone 76 of hub portion 71).

Claim(s) 8, 10, 11, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMillan U.S. Patent No. 9,140,140.

With regard to claim 8, McMillan discloses a composite connector for a fluid transfer conduit comprising:
a hub portion (at 12) comprising a tube (column 2, line 42) which extends substantially parallel to a central axis (central axis below 12); and
a flange portion (at 14) which extends from the hub portion at an angle (see Figures 3-4) to the central axis;
wherein the hub portion (at 12) comprises continuous circumferentially-oriented fiber reinforcement (column 4, lines 39-42 and 61-64 and column 5, lines 13-15); and
wherein the connector comprises longitudinally-oriented fiber reinforcement (at 30, column 4, lines 31-37) which runs continuously from the hub portion into the flange portion.

With regard to claim 10, McMillan discloses wherein the flange portion (at 14) comprises at least one through-hole (at 22) defined by unbroken fiber reinforcement.

With regard to claim 11, McMillan discloses wherein the continuous circumferentially- oriented fiber reinforcement in the hub portion extends at more than 80° from the central axis (see Figure 6 where the circumferentially oriented threads would be oriented 90 degrees to the hub axis).

With regard to claim 13, McMillan discloses wherein the hub portion (at 12) further comprises longitudinal or helical fiber reinforcement (at 34, column 5, lines 13-15).

With regard to claim 14, McMillan discloses further comprising at least one non-fiber material additive (column 3, lines 13-18).

Claim(s) 8 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hori et al U.S. Patent Application Publication No. 2015/0299913 A1.

With regard to claim 8, Hori et al disclose a composite connector for a fluid transfer conduit comprising:
a hub portion (at 12) comprising a tube which extends substantially parallel to a central axis (central axis through 12); and
a flange portion (at 13) which extends from the hub portion at an angle to the central axis;
wherein the hub portion (at 12) comprises continuous circumferentially-oriented fiber reinforcement (at 11, see Figures 2 and 4B); and
wherein the connector comprises longitudinally-oriented fiber reinforcement (paragraph 46, lines 1-6 and paragraph 47, lines 1-5) which runs continuously from the hub portion into the flange portion.

With regard to claim 12, Hori et al disclose comprising a thermosetting polymer matrix (paragraph 56).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMillan.

With regard to claim 12, McMillan discloses the connector being formed of a polymer material (column 3, line 17) but does not disclose being formed of a thermosetting polymer matrix.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the connector be formed of a thermosetting polymer matrix to adapt to a particular environment and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al.

With regard to claim 15, and as seen in Figure 20, Hori et al disclose a connection system comprising:
the composite connector as claimed in claim 8 (see rejection above); and
a fiber-reinforced polymer fluid transfer conduit (at 26) connected to the hub portion.
However, Hori et al do not disclose that the composition and orientation of the fiber reinforcement within the hub portion is selected such that the coefficient of thermal expansion or the stiffness of the hub portion substantially matches that of the fluid transfer conduit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the composition and orientation of the fiber reinforcement within the hub portion be selected such that the coefficient of thermal expansion or the stiffness of the hub portion substantially matches that of the fluid transfer conduit to provide a strong and even fluid flow and because it has been held to be within the general skill of a worker in the art to select a known element for use on the basis of its suitability for the intended use as a matter of obvious design choice.

Conclusion
Aldrich, Kozaki, Palsson, Feeney, Kloft, Pollitt, Champleboux and Sadr are being cited to show examples of the mechanical state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.K./Examiner, Art Unit 3679         

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679